UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-54247 VITAMIN BLUE, INC. (Exact name of registrant as specified in its charter) Delaware 33-0858127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1005 West 18th Street, Costa Mesa, California 92627 (Address of principal executive offices) (949) 645-4592 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 20, 2013 Common Stock, $0.0001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4(T). Controls and Procedures 12 PART II—OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of Vitamin Blue, Inc. at March 31, 2013, related unaudited statements of operations, statements of stockholders’ equity (deficit) and cash flows for the three months ended March 31, 2013 and 2012, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the company’s December 31, 2012 audited financial statements.Operating results for the period ended March 31, 2013, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2013 or any other subsequent period. 2 VITAMIN BLUE, INC. BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory Prepaid expenses, current TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Vehicles Machinery & equipment Office equipment Website development Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Prepaid expenses, long term TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest, related party Accrued interest, other Derivative liability Convertible promissory notes Loans payable Loan payable, related party TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.0001 par value100,000,000 authorized preferred shares; none issued or outstanding - - Common Stock, $0.0001 par value; 900,000,000 shares authorized 575,445,000 and 575,445,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 VITAMIN BLUE, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, March 31, REVENUE $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES DEPRECIATION EXPENSE TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER EXPENSES ) ) OTHER EXPENSES Penalties ) ) Gain/(Loss) on change in derivative liability ) Interest expense ) ) TOTAL OTHER EXPENSES ) ) LOSS FROM OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) Provision for income taxes - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 4 VITAMIN BLUE, INC. STATEMENT OF SHAREHOLDERS' DEFICIT FOR THE PERIOD ENDED MARCH 31, 2013 (Unaudited) Additional Preferred Stock Common stock Paid-in Accumulated Shares Amount Shares Amount Capital Defitcit Total Balance at December 31, 2012(Audited) - $- $ 215,474 Contributed services - Net Loss for the three months ended March 31, 2013 - Balance at March 31, 2013 - $- $ 222,289 The accompanying notes are an integral part of these financial statements. 5 VITAMIN BLUE, INC. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation Bad debt expense ) (1
